Appeal dismissed, with ten dollars costs and disbursements to respondent, payable out of the estate. The proper practice is for the appellants to serve arproposed ease on appeal containing all that they claim they are entitled to have printed for a proper review in this court, and if proposed amendments are *709served by respondent it will be for the surrogate to settle the proposed case and amendments (Surr. Ct. Act, § 294, and Rules Civ. Prac. rule 230), from whose order of settlement either or both parties may appeal to this court. Lazansky, P. J., Kapper, Hagarty and Tompkins, JJ., concur; Carswell, J., not voting.